 Case 1:17-cr-00372-JS-GRB Document 475 Filed 08/13/19 Page 1 of 5 PageID #: 2542

                                                         U.S. Department of Justice


                                                         United States Attorney
                                                         Eastern District of New York
WK                                                       271 Cadman Plaza East
F. #2016R01805                                           Brooklyn, New York 11201



                                                         August 13, 2019

By Email and ECF

All Counsel on Attached Appendix A


                Re:    United States v. Jeffrey Chartier, et al.
                       Criminal Docket No. 17-372 (JS)

Dear Counsel:

               Enclosed please find discovery provided by the government in accordance with Rule 16
of the Federal Rules of Criminal Procedure. This disclosure supplements the government’s earlier
disclosures. The government again requests reciprocal discovery from the defendants.

               The government has made the following materials available at First Choice Copy (“First
Choice”) for reproduction to the defendants:


    Source                          Description                           First Bates         Last Bates
                      Business Records Affidavit for 12/11/2017
                      Production: Joseph Rodgers, Accounts #4145,
   Ally Bank                                                         EDNY-PTP_000635915   EDNY-PTP_000635915
                      #4400,
                      #1613, #3361, #7032, #2518
                      Business Records Affidavit for 10/12/2017
American Express      Production: Stephanie Lee, Accounts #1008,     EDNY-PTP_000635916   EDNY-PTP_000635916
                      #2006, #3004, #1001
                      Business Records Affidavit for 10/26/2017
American Express      Production: Joseph and Eric Matz, Accounts     EDNY-PTP_000635917   EDNY-PTP_000635919
                      #2005, #5891
                      Business Records Affidavit for 1/9/2017
                      Production: Identity, IP, OSTAT, payment,
                      premium services, and UAS information for
     AOL                                                             EDNY-PTP_000635920   EDNY-PTP_000635920
                      hm65577@aol.com, imajon4life@aol.com,
                      nyyankslov3@aol.com, and
                      vettedennis@aol.com
                      Business Records Affidavit for 10/23/2017
     AT&T             Production: Subscriber information, CDR        EDNY-PTP_000635921   EDNY-PTP_000635922
                      report for phone number (631) 501-8613
   Case 1:17-cr-00372-JS-GRB Document 475 Filed 08/13/19 Page 2 of 5 PageID #: 2543
 Defense Counsel
 August 13, 2019
 Page 2


      Source                            Description                         First Bates           Last Bates
                         Business Records Affidavit for 7/5/2017
                         Production: Documents from
                         elkap516@gmail.com, jarranper@icloud.com,
      Backpage                                                           EDNY-PTP_000635923   EDNY-PTP_000635923
                         madisonbanks19@yahoo.comn,
                         melissanicole1219@icloud.com and
                         nicolekurtz@yahoo.com
                         Business Records Affidavit for 3/6/2017
Caliber Home Loans                                                       EDNY-PTP_000635924   EDNY-PTP_000635924
                         Production: Victor M. Ramos, Account #2469
                         Business Records Affidavit for 5/17/2017
                         Production: M Watts and R Edee Trustees
                         FBO Christopher Michael Watts, Account
   Charles Schwab        #7953K.D                                        EDNY-PTP_000635925   EDNY-PTP_000635925
                         Navigation Inc., Account #9136
                         Geoserve Marketing LLC 401(K), Account
                         #0443
                         Business Records Affidavit for 3/7/2017
                         Production: M Watts and R Edee Trustees
                         FBO Christopher Michael Watts, Account
  Credit One Bank        #7953                                           EDNY-PTP_000635926   EDNY-PTP_000635926
                         K.D. Navigation Inc, Account #9136
                         Geoserve Marketing LLC 401(K), Account
                         #0443
                         Business Records Affidavit for 5/1/2017
      E-Trade            Production: E-Trade/Optionshouse, Erik Matz     EDNY-PTP_000635927   EDNY-PTP_000635927
                         Account #5QD40373
                         Business Records Affidavit for 9/13/2017
      E-Trade                                                            EDNY-PTP_000635928   EDNY-PTP_000635928
                         Production: Brian Heepke, Account #0127
                         Business Records Affidavit for 1/19/2017
                         Production: Keith Miller, Hermann Matz,
                                                                         EDNY-PTP_000635929   EDNY-PTP_000635930
      Experian           Karla Hardy, Ronald Hardy, Brian Heepke,
                         Dennis Verderosa, Melissa Kurtzke, Erik
                         Matz, Joseph Matz, Paul Ewer
                         Business Records Affidavit for 8/18/2017
                                                                         EDNY-PTP_000635931   EDNY-PTP_000635933
      Fedwire            Production: Potentially responsive electronic
                         wire transfers
                         Business Records Affidavit for 5/2/2017
       Fidelity          Production: Acosta Interactions, Forsgren       EDNY-PTP_000635934   EDNY-PTP_000635935
                         Interactions, Matz Interactions
                         Business Records Affidavit for 1/31/2017
First National Bank of
                         Production: Dennis Verderosa, Account           EDNY-PTP_000635936   EDNY-PTP_000635936
        Omaha
                         #9792
First National Bank of   Business Records Affidavit for 2/9/2017
                                                                         EDNY-PTP_000635937   EDNY-PTP_000635937
        Omaha            Production: Melissa Kurtzke, Account #2080
                         Business Records Affidavit for 2/28/2017
 First Premier Bank                                                      EDNY-PTP_000635938   EDNY-PTP_000635938
                         Production: Robert Gilbert, Account #2082
                         Business Records Affidavit for 6/16/2017 for:
  Huntington Beach                                                       EDNY-PTP_000635939   EDNY-PTP_000635939
                         Robert K. Cordes, Account #7119
                         Business Records Affidavit for 1/31/2017
    Merrick Bank         Production: Dennis Verderosa, Account           EDNY-PTP_000635940   EDNY-PTP_000635941
                         #3673
    Case 1:17-cr-00372-JS-GRB Document 475 Filed 08/13/19 Page 3 of 5 PageID #: 2544
  Defense Counsel
  August 13, 2019
  Page 3


      Source                            Description                       First Bates           Last Bates
                         Business Records Affidavit for 2/21/2017
    Merrick Bank                                                       EDNY-PTP_000635942   EDNY-PTP_000635943
                         Production: Robert Gilbert, Account #1992
                         Business Records Affidavit for 3/22/2018
    Merrick Bank                                                       EDNY-PTP_000635944   EDNY-PTP_000635945
                         Production: Victor Ramos Jr., Account #0076
                         Business Records Affidavit for 5/31/2019
   Morgan Stanley        Production: Bluesheet data for HECC and       EDNY-PTP_000635946   EDNY-PTP_000635946
                         NWMH
                         Business Records Affidavit for 3/6/2018
    Optionshouse         Production: Clifford Jenne, Account #4ZE-     EDNY-PTP_000635947   EDNY-PTP_000635947
                         18599-19 RR AG6
                         Business Records Affidavit for 11/9/2016
      Payomatic                                                        EDNY-PTP_000635948   EDNY-PTP_000635949
                         Production: Melissa Kurtzke, Account #8934
                         Business Records Affidavit for 4/3/2017
      Rackspace          Production: Subscriber information for        EDNY-PTP_000635950   EDNY-PTP_000635950
                         Levelogic, Inc.
                         Business Records Affidavit for 2/10/2017
   Santander Bank                                                      EDNY-PTP_000635951   EDNY-PTP_000635951
                         Production: Hermann Matz
                         Business Records Affidavit for 6/14/2017
       Sperry                                                          EDNY-PTP_000635952   EDNY-PTP_000635952
                         Production: Adam Fisher, Acct #8138
                         Business Records Affidavit for 1/29/2017
        Sprint           Production: Kristina Guiliano subscription    EDNY-PTP_000635953   EDNY-PTP_000635953
                         information, phone number (631) 236-7669
                         Business Records Affidavit for 12/1/2016
   TD Ameritrade                                                       EDNY-PTP_000635954   EDNY-PTP_000635954
                         Production: Melissa Kurtzke, Account #4123
                         Business Records Affidavit for 1/31/2017
      TD Bank            Production: Audio recordings Verint           EDNY-PTP_000635955   EDNY-PTP_000635955
                         Multimedia re Big Little Consulting, Dacona
                         Business Records Affidavit for 2/17/2017
                         Production: Ronald Hardy subscriber
      T-Mobile           information, phone number (631) 482-0918      EDNY-PTP_000635956   EDNY-PTP_000635956
                         Jeffrey Chartier subscriber information,
                         phone number (917) 414-6648
                         Business Records Affidavit for 5/25/2017
                         Production: Awesome Restaurant Excursions,
     TradeStation                                                      EDNY-PTP_000635957   EDNY-PTP_000635957
                         LL; Ross McKie; Seven Investre LLC; R3
                         Trading Partners, LLC
                         Business Records Affidavit for 1/27/2017
UBS Financial Services   Production: Robert Gleckman, Accounts         EDNY-PTP_000635958   EDNY-PTP_000635958
                         #8257, #6143, #6157
                         Business Records Affidavit for 2/9/2017
                         Production: Clifford B Jenne Revocable
       Umpqua            Living Trust, Accounts #0474, #5313           EDNY-PTP_000635959   EDNY-PTP_000635960
                         Emily L Jenne Irrevocable Family Trust
                         Account #5321
                         Business Records Affidavit for 3/21/2017
      US Bank                                                          EDNY-PTP_000635961   EDNY-PTP_000635961
                         Production: Joseph Matz, Account #4500
                         Business Records Affidavit for 6/27/2017
Valley National Bank     Production: Benjamin Conde / Essex Global     EDNY-PTP_000635962   EDNY-PTP_000635962
                         Investment Corp, Account #7069
 Case 1:17-cr-00372-JS-GRB Document 475 Filed 08/13/19 Page 4 of 5 PageID #: 2545
Defense Counsel
August 13, 2019
Page 4


      Source                         Description                        First Bates          Last Bates
                      Business Records Affidavit for 5/1/2017
       Verizon        Production: Account records for phone         EDNY-PTP_000635963   EDNY-PTP_000635968
                      number (336) 025-7626
                      Business Records Affidavit for 10/12/2017
       Verizon        Production: Account records for phone         EDNY-PTP_000635969   EDNY-PTP_000635974
                      numbers (631) 275-6912, (631)275-6812
                      Account records for phone numbers
       Verizon                                                      EDNY-PTP_000635975   EDNY-PTP_000637157
                      (917) 414-6648, (917) 806-0860
                      Lawrence Isen Rackspace email account
      Rackspace                                                     EDNY-PTP_000637158   EDNY-PTP_000637158
                      emails - RBNW

                Where affidavits concerning the authenticity of business records are included herein or in
previous discovery productions, per Federal Rules of Evidence 803(6) and 902(11) the government
intends to proffer those records into evidence at trial as self-authenticating. See United States v.
Komasa, 767 F.3d 151 (2d Cir. 2014).

               You may obtain copies of the materials listed above by contacting Joseph Meisner at First
Choice at 718-381-1480, extension 212, and referencing the print order number provided by email. First
Choice is located at 52-08 Grand Avenue, Maspeth, New York 11378.

                                                          Very truly yours,

                                                          RICHARD P. DONOGHUE
                                                          United States Attorney
                                                          Eastern District of New York


                                                 By:                 /s/
                                                          Whitman G.S. Knapp
                                                          Kaitlin T. Farrell
                                                          Assistant U.S. Attorneys
                                                          (718) 254-6107/6072


cc:       Clerk of the Court (JS) (by ECF)
Case 1:17-cr-00372-JS-GRB Document 475 Filed 08/13/19 Page 5 of 5 PageID #: 2546



                             APPENDIX A: DEFENSE COUNSEL


Robert P. LaRusso, Esq.
LaRusso Conway & Bartling LLP
300 Old Country Road, Ste. 341
Mineola, New York 11501

Kevin J. Keating, Esq.
Law Office of Kevin J. Keating
666 Old Country Road, #501
Garden City, New York 11530

John F. Kaley, Esq.
Doar Rieck Kaley & Mack
217 Broadway, Ste. 707
New York, New York 10007

Joseph W. Ryan, Jr., Esq.
Melville Law Center
225 Old Country Road
Melville, New York 11747-3111
